             CASE 0:21-cv-00162-MJD-TNL Doc. 26 Filed 07/14/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Justin J. Dekker and                                        Case No. 21-cv-162 (MJD/TNL)
    Michelle K. Dekker,

                    Plaintiffs,
                                                                               ORDER
    v.

    Cenlar FSB,
    CitiMortgage, Inc., and
    Wells Fargo Bank, N.A. 1,

                    Defendants.


           This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

Plaintiffs’ Motion for Leave to File Amended and Supplemental Complaint and to Add

Usset, Weingarden & Liebo P.L.L.P. as a Defendant (ECF No. 21). Plaintiffs seek leave

to amend their Complaint adding additional facts and claims arising prior to the filing of

the Complaint pursuant to Rule 15(a) and subsequent facts and claims arising after the

filing of the Complaint pursuant to Rule 15(d).

           Once 21 days have passed after service of a responsive pleading, a party “may

amend its pleading only with the opposing party’s written consent or the court’s leave.”

Fed. R. Civ. P. 15(a)(2). Leave to amend should be freely given “when justice so requires.”

Id. The Court may deny a party’s request for leave to amend only “if there are compelling

reasons such as undue delay, bad faith, or dilatory motive, repeated failure to cure



1
    Wells Fargo Bank was dismissed from this action on March 18, 2021. (ECF No. 17.)

                                                        1
         CASE 0:21-cv-00162-MJD-TNL Doc. 26 Filed 07/14/21 Page 2 of 3




deficiencies by amendments previously allowed, undue prejudice to the non-moving party,

or futility of the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013)

(quoting Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008)).

       Further, “the court may, on just terms, permit a party to serve a supplemental

pleading setting out any transaction, occurrence, or event that happened after the date of

the pleading to be supplemented.” Fed. R. Civ. P. 15(d). “A supplemental pleading . . . is

designed to cover matters subsequently occurring but pertaining to the original cause.”

United States ex rel. Kinney v. Stoltz, No. 01-cv-1287 (RHK/JMM), 2002 WL 523869, at

*3 (D. Minn. Apr. 5, 2002) (quoting United States v. Voracheck, 563 F.2d 884, 886 (8th

Cir. 1977), aff’d, 327 F.3d 671 (8th Cir. May 5, 2003). “[I]n keeping with the overarching

flexibility of Rule 15, courts customarily have treated requests to supplement under Rule

15(d) liberally. This liberality is reminiscent of the way in which courts have treated

requests to amend under Rule 15(a).” United States ex rel. Gadbois v. PharMerica Corp.,

809 F.3d 1, 7 (1st Cir. 2015) (citation omitted); see also Fair Isaac Corp. v. Experian Info.

Sols. Inc., No. 06-cv-4112 (ADM/JSM), 2009 WL 10677527, at *14 n.7 (D. Minn. Feb 9,

2009) (collecting cases and finding motions to amend under Rule 15(a) and motions to

supplement under Rule 15(d) are subject to the same standard).

       Plaintiffs’ request is timely. (See ECF No. 19 at 3 (setting the deadline for filing

motions to amend the pleadings as July 1, 2021).) Defendants do not oppose the motion.

See D. Minn. LR 7.1(b)(2). The record is devoid of evidence of undue delay, bad faith, or

undue prejudice to Defendants. The Court will permit Plaintiffs to file their proposed

Amended and Supplemental Complaint.

                                             2
       CASE 0:21-cv-00162-MJD-TNL Doc. 26 Filed 07/14/21 Page 3 of 3




      Therefore, based on the foregoing, and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

    1. Plaintiffs’ Motion for Leave to File Amended and Supplemental Complaint and
       to Add Usset, Weingarden & Liebo P.L.L.P. as a Defendant (ECF No. 21) is
       GRANTED.

    2. Plaintiffs shall file their Amended and Supplemental Complaint in substantially
       the same form as ECF No. 21-1 within seven days of the date of this Order.

    3. The motion hearing set for July 19, 2021 is STRICKEN.

    4. All prior consistent orders remain in full force and effect.

    5. Failure to comply with any provision of this Order or any other prior consistent
       Order shall subject the non-complying party, non-complying counsel and/or the
       party such counsel represents to any and all appropriate remedies, sanctions and
       the like, including without limitation: assessment of costs, fines and attorneys’
       fees and disbursements; waiver of rights to object; exclusion or limitation of
       witnesses, testimony, exhibits and other evidence; striking of pleadings; complete
       or partial dismissal with prejudice; entry of whole or partial default judgment;
       and/or any other relief that this Court may from time to time deem appropriate.



Dated: July 13 , 2021                                  s/Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota

                                                Dekker et al. v. Cenlar FSB et al.
                                                Case No. 21-cv-162 (MJD/TNL)




                                            3
